Case: 17-50750    Document: 00514531064   Page: 1   Date Filed: 06/27/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                               No. 17-50750                          FILED
                             Summary Calendar                    June 27, 2018
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

PEDRO ANTONIO CHAVEZ-OCHOA, also known as Christian Chavez-
Hernandez,

                                         Defendant-Appellant

Cons. w/No. 17-50759

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

PEDRO ANTONIO CHAVEZ-OCHOA, also known as Nelson Robles-Chavez,
also know as Adan Mauricio Chavez-Molina, also known as Christian Chavez-
Hernandez,

                                         Defendant-Appellant



                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:10-CR-653-1
                           USDC No. 1:17-CR-70-1
     Case: 17-50750      Document: 00514531064        Page: 2     Date Filed: 06/27/2018


                                     No. 17-50750
                                   c/w No. 17-50759

Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
      Pedro Antonio Chavez-Ochoa was convicted of one count of illegal
reentry into the United States and sentenced to serve 37 months in prison and
a three-year term of supervised release. Additionally, his supervised release
for a prior conviction was revoked, and he was sentenced to serve 24 months
in prison, to run consecutively to the 37-month sentence.
      Now, he appeals these sentences. His challenge to the reimposition of the
mandatory special assessment in connection with the revocation has been
mooted by the district court’s order striking the challenged portion of the
revocation order. Insofar as he challenges the reimposition of the special
assessment, his appeal is DISMISSED AS MOOT.
      His argument that the enhancement of his statutory minimum sentences
based upon his prior convictions that were not charged in the indictment and
proved or admitted violated his constitutional rights is, as he concedes,
foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). His
sentences are AFFIRMED.




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                            2